Hill, J.
It appearing from the record in this case that the bill of exceptions was filed in the office of the clerk of the trial court more than fifteen days after its certification by the trial judge, this court is without jurisdiction, and the motion of defendant in error to dismiss the writ of error on the ground that it was not filed in the clerk’s office within the time required by the statute is sustained. Civil Code (1910), § 6167; Pate v. Kister, 28 Ga. App. 278 (110 S. E. 756).

Writ of error dismissed.

.Jenkins, P. J., and Stephens, J., concur.